Citation Nr: 1726691	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  14-07 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disability.

2.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963 and from October 1964 to November 1967. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision rendered by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims folder.  

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disability prevents him from working.  In this case, the Board notes that the Veteran has put forth statements indicating that he believes his service-connected PTSD renders him unemployable.  See the March 2017 Board hearing transcript, page 4.  Accordingly, in light of the holding in Rice, the issue on appeal includes entitlement to TDIU.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the above-referenced Board hearing in March 2017, the Veteran reported that he had treatment at a VA facility in 1967 for his legs as well as in the 1990s.  See the March 2017 Board hearing transcript, page 8.  The Board observes that there are no VA treatment records dated from these periods that are associated with the claims folder.

The attempted procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

Further, the Board notes that the Veteran testified that he had treatment for his knees in the 1990s from the John F. Kennedy Hospital.  See the March 2017 Board hearing transcript, page 8.  The Board observes that the only records from this facility that are associated with the claims folder are dated from the 1970s.  Therefore, the Board finds that all outstanding records from this facility should be obtained and associated with the claims folder.

The Board also notes that during a VA examination for the Veteran's PTSD in March 2016, he reported that he regularly has mental health treatment at a Vet Center in the Olney section of Philadelphia.  The Board observes that the RO attempted to obtain records from this facility in March 2014, but received no response to the request for records.  Moreover, the Veteran was not notified pursuant to 38 C.F.R. § 3.159(e)(1) as to the unavailability of the treatment records.  In any event, the RO's request in March 2014 for Vet Center records were only for records dated from January 2010 to December 2013.  As the Veteran continues to have treatment for his PTSD from the Vet Center, the Board finds that all outstanding Vet Center records should be obtained and associated with the claims folder.   

Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is part of an increased rating claim when such is raised by the record.  As noted in the Introduction above, it appears the Veteran has raised a claim for a TDIU based on his service-connected PTSD.  See the March 2017 Board hearing transcript, page 4. On remand, the AOJ should request that the Veteran submit a completed application for increased compensation based on unemployability (VA Form 21-8940), and upon receipt of this form, take any appropriate action deemed necessary to adjudicate his claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  Of particular interest are medical records from the Vet Center in the Olney section of Philadelphia and the John F. Kennedy Hospital.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  
If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Request any outstanding VA treatment records pertaining to the claims remanded herein, to include treatment records from 1967 and the 1990s for the Veteran's bilateral leg disability.  All attempts to secure this evidence must be documented in the claims folder.

3. Contact the Veteran and request that he file a completed application for increased compensation based on unemployability (VA Form 21-8940), and upon receipt of this form, take any appropriate action deemed necessary to adjudicate his TDIU claim. 

4. After review of the evidence of record, readjudicate the Veteran's increased rating claim for PTSD and service connection for a bilateral leg disability, and include consideration of a TDIU award.  If the benefits sought on appeal are denied, in whole or in part, the Veteran and his representative should be provided a new Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




